SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Northern District of New York, and was submitted by plaintiff pro se and by counsel for defendant.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Hurd’s Decision and Order dated October 30, 2000, adopting the Report and Recommendation of Magistrate Judge Homer dated September 1, 2000. The United States has not consented to be sued on a claim such as that asserted by plaintiff. Accordingly, the district court properly dismissed the action for lack of subject matter jurisdiction.
We have considered all of plaintiff’s arguments in support of subject matter jurisdiction and have found them to be without merit. The judgment of the district court is affirmed.